Filed 6/14/22 Marriage of Barlow CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


In re Marriage of ANTHONY                                    B314391
and VERNITA BARLOW.
                                                             (Los Angeles County
                                                             Super. Ct. No. BD641061)

ANTHONY BARLOW,

         Appellant,

         v.

VERNITA BARLOW,

         Respondent.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Christine Byrd, Judge. Affirmed.
     Frazee Law Group and RoseAnn Frazee for Appellant.
     No appearance for Respondent.
               _______________________________
      Anthony Barlow appeals from the judgment in this marital
dissolution action, contending the family court erred in finding
certain real property was Vernita Barlow’s separate property
rather than community property. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. The Sylvan Street Property
      In 2000 Vernita1 acquired title to a house on Sylvan Street
in Van Nuys, California. Vernita did not live in the house, nor
did she pay any of the purchase price for the home or make
payments on the home loan secured by a deed of trust on the
property. Vernita had allowed the property to be taken in her
name—and had presumably signed a promissory note and deed of
trust encumbering the property to obtain a home loan—on behalf
of her friend who had poor credit and could not qualify for a home
loan herself.2 The friend lived in the house and initially made the
payments on the home loan.
      By the time Vernita and Anthony began dating, Vernita’s
friend had ceased making payments on the home loan, and the
lender had initiated foreclosure proceedings. Although the house
had fallen into disrepair, Anthony told Vernita he could renovate
it and they could live in it. Vernita agreed and borrowed money


1     As customary in family law matters, we refer to the parties
by their first names for clarity.
2      The record does not contain the deed granting Vernita her
initial interest in the home or any loan documents. Vernita
testified at trial that she “used [her] credit and signed . . . the
mortgage for [her] friend.” Regardless of the legal mechanism by
which Vernita took title, the parties agree Vernita owned the
home prior to the marriage.




                                 2
from her father to avoid foreclosure. She evicted her friend, and
she and Anthony moved into the home. They were subsequently
married in November 2002.
      2. The 2004 and 2014 Grant Deeds
       On June 29, 2004 Vernita executed a deed granting the
Sylvan property to “Anthony Barlow and Vernita Barlow,
husband and wife, as joint tenants.” The deed was never
recorded.
       In December 2014 Anthony and Vernita refinanced the
loan, resulting in a new loan secured by a deed of trust on the
property and the execution and recording of a new grant deed.
The deed executed during that transaction is not in the record.
However, the uniform residential loan application, completed by
Vernita and Anthony as co-borrowers, indicated title would be
held by Vernita and Anthony in a manner “to be determined in
escrow.” The parties agree the deed that was ultimately recorded
in late 2014 or early 2015 listed them as joint owners of the
property. The refinance transaction also included a cash
disbursement of $129,037.15, which was paid by check, dated
January 2, 2015, to Anthony and Vernita as payees.
      3. The Petition for Dissolution
       The parties separated in March 2015, and Anthony filed a
petition for dissolution of the marriage on May 24, 2016. In his
separate property declaration filed contemporaneously with the
petition, Anthony claimed a 50 percent interest in the Sylvan
property. Vernita contested the characterization of the Sylvan
property as community property, arguing the 2004 and 2014
deeds were unenforceable because procured through undue
influence.




                                3
      4. Evidence at Trial
      The court heard testimony on the circumstances
surrounding the 2004 and 2014 grant deeds over two days in
March 2021. Anthony testified he had been a real estate broker
and had a passion for renovating houses. He was excited to move
into the Sylvan property in 2002 and begin renovations. He
explained he made one loan payment in September 2002, prior to
the marriage, so that Vernita would know he was serious about
renovating the house. He also used his separate funds to
partially pay back Vernita’s father for the loan that had enabled
Vernita to terminate foreclosure proceedings. Anthony also
claimed he had contributed almost $60,000 of his separate funds
to the renovations between 2003 and 2013.
      Anthony testified he handled the couple’s finances once
they were married. According to Anthony, prior to their
marriage, Anthony and Vernita had opened a joint bank account
to which they both contributed. However, Anthony stated
Vernita did not deposit her entire paycheck into the joint account.
He said Vernita was very private about her finances and he did
not know how much money she made.
      At some point in 2002 or 2003 Anthony discovered Vernita
had been making large donations to her church. When Vernita
refused to disclose the exact amounts or timing of the donations,
Anthony contacted the church’s pastor and told him, “‘If you did
not tell me what my wife was giving to the church, that I would
be down there Sunday, not in a violent way, but I would let
everybody in the church know that we’re not adhering to the
Word,’ meaning the Bible, because we are as one if we’re married.
And I should be able to know what my wife is giving to the
church.” At another point early in the marriage, Anthony




                                 4
discovered $65,000 missing from a bank account. Vernita told
him she had given it away. Anthony estimated Vernita donated
“hundreds of thousands of dollars” to religious organizations over
the course of the marriage.
       In 2004, because of what he called the “financial
infidelities” of Vernita’s donations, Anthony became concerned
Vernita “would give the house away or sell it under me.”
Anthony decided to have Vernita execute the 2004 grant deed
giving him an interest in the property “to stop her from giving the
house away.” He testified that the deed “was a tool that if she did
give the house away, if there was a problem with the house, I
could at least have something in writing.” Anthony never
recorded the deed.
       As to the 2014 grant deed, Anthony testified there were
multiple reasons the couple wanted to refinance the home loan
and take a cash disbursement from the loan proceeds. He stated,
“Vernita had undergraduate loans as well as a car loan, I wanted
to get a new car, and my mom was sick. Also, the most
important, Vernita wanted to make me whole because I had
moved out of the master bedroom into the guest suite because I
was so upset over the continuous giving away of our money. So
this was a way to make me whole.”
       Anthony presented copies of two cashier’s checks purchased
by him on January 14, 2015, one payable to Vernita for $15,000
and the other payable to Toyota Financial for approximately
$10,000. Anthony explained these funds came from the refinance
proceeds. The check to Vernita was to be used by her to pay off
her student loans, and the check to Toyota was to pay the balance
on Vernita’s car loan. Anthony also presented a copy of a third
cashier’s check purchased by him on January 14, 2015 for




                                 5
$100,000 payable to Anthony. He testified Vernita agreed to give
him $100,000 from the refinance proceeds as “a way to make me
whole to make me feel as though she’s not using me. Because I
kept telling her I feel like I’m being used here.” Anthony
deposited $8,000 into his and Vernita’s joint account and used the
remaining funds to buy a car, go on vacation, pay off his credit
cards and pay his rent after he moved out of the Sylvan property
in March 2015.
      Anthony testified Vernita voluntarily agreed to execute the
2004 deed and 2014 deed and denied ever bullying or coercing
her.
      Vernita disputed Anthony’s account of the circumstances
surrounding the grant deeds. While Vernita confirmed she
regularly donated money to religious organizations throughout
the marriage, she testified the donations were not the only
motivation for the 2004 grant deed. Vernita explained that
Anthony proposed the grant deed after learning she had
deposited $20,000 from the 2003 refinance of the home loan into
her separate bank account. She stated, “Once Anthony found
out, he was very, very, very upset. And he—he said that he
could—he had people he knew who could . . . have me not be
found. Put me where I could not be found.” Based in part on this
threat, Vernita felt she had to sign the 2004 deed to assure
Anthony “that I was not trying to do anything that was negative
regarding our relationship.” However, Vernita stated it was not
her intention to transfer an interest in the property to Anthony.
She believed the deed was not effective unless recorded, and
Anthony told her he would not record it unless she “gave him a
reason” to do so. Vernita understood that “[i]f I did anything that
he did not want me to do or like for me to do, then he would have




                                 6
reason to record the deed.” Vernita further stated she trusted
Anthony because he was knowledgeable about real estate and
finances, whereas she was not.
      Regarding the 2014 refinance, Vernita testified her
understanding had been they would use the proceeds to purchase
another property. Vernita did not learn that Anthony had
withdrawn $100,000 of the loan proceeds from their bank account
until he had moved out of the marital home in March 2015. She
denied there had been an agreement Anthony would receive
$100,000 to compensate him for the charitable donations Vernita
had made during the marriage. When she learned he had taken
the money, Vernita felt she had been misled about the purpose of
the refinance.
      5. The Family Court’s Ruling
      In its April 29, 2021 statement of decision, the family court
found, in order to change the Sylvan property from Vernita’s
separate property to community property, Vernita would have
had to execute a transmutation agreement pursuant to Family
Code section 852.3 Such an agreement, the court explained, was
subject to the presumption of undue influence that arises from
certain transactions between spouses. Crediting Vernita’s
account of the circumstances surrounding the 2004 and 2014
grant deeds, the court found Anthony exerted undue influence
over Vernita to persuade her to execute the deeds. Accordingly,
the court found Anthony had failed to carry his burden to rebut
the presumption of undue influence by a preponderance of the
evidence and the Sylvan property remained Vernita’s separate

3     Statutory references are to this code unless otherwise
stated.




                                 7
property. In the alternative, the court found, to the extent
Evidence Code section 662 applied to the 2014 grant deed, the
presumption of record title was rebutted by clear and convincing
evidence of undue influence. The court further found Vernita
was entitled to reimbursement of the $100,000 in loan proceeds
Anthony withdrew from their bank account because the funds
represented equity from Vernita’s separate property.
      The court also made specific findings as to Anthony’s
credibility, stating his testimony “was inconsistent and mostly
unsupported by documentation or any written evidence and
generally lacked credibility.” The court continued, “[Anthony’s]
demeanor while testifying also undermined his credibility. He
provided lengthy testimony but actively avoided providing direct
answers to key questions. His forceful and confident manner
contrasted with the complete lack of supporting documentation
for most of his testimony.”
      In addition to ruling the Sylvan property was Vernita’s
separate property, the court denied Anthony’s request for
reimbursement of funds he allegedly spent improving the
property, denied Vernita’s request for spousal support, ordered
Anthony to pay spousal support arrearages ordered in 2019,
provided the parties were to retain their own retirement plans,
and denied the parties’ requests for attorney fees.
      The judgment of dissolution was entered on June 10, 2021.
                         DISCUSSION
      1. Governing Law and Standard of Review
     “As a general rule, property that is acquired prior to
marriage is the separate property of the acquiring spouse.” (In re
Marriage of Wozniak (2020) 59 Cal.App.5th 120, 129; see § 770,




                                8
subd. (a)(1).) On the other hand, all property acquired in joint
form during marriage is presumed to be community property.
(§ 2581 [“property acquired by the parties during marriage in
joint form, including property held in tenancy in common, joint
tenancy, or tenancy by the entirety, or as community property, is
presumed to be community property”]; see also § 760 [“[e]xcept as
otherwise provided by statute, all property, real or personal,
wherever situated, acquired by a married person during the
marriage while domiciled in this state is community property”];
Wozniak, at p. 129.)
       “Married persons may, through a transfer or an agreement,
transmute—that is, change—the character of property from
community to separate or from separate to community.” (In re
Marriage of Valli (2014) 58 Cal.4th 1396, 1400; see also § 850.) A
transmutation of property, however, “is not valid unless made in
writing by an express declaration that is made, joined in,
consented to, or accepted by the spouse whose interest in the
property is adversely affected.” (§ 852, subd. (a).) To be effective
the writing “must expressly state that the character or ownership
of the property at issue is being changed.” (Valli, at p. 1400;
accord, In re Marriage of Lund (2009) 174 Cal.App.4th 40, 50
[“‘[T]he express declaration must unambiguously indicate a
change in character or ownership of property. [Citation.] A party
does not “slip into a transmutation by accident”’”].)
       As with any other interspousal transaction, spouses
entering a transmutation agreement have a fiduciary
relationship with one another and must act according to the
highest duty of good faith and fair dealing: With certain
exceptions not relevant here, “in transactions between
themselves, spouses are subject to the general rules governing




                                 9
fiduciary relationships that control the actions of persons
occupying confidential relations with each other. This
confidential relationship imposes a duty of the highest good faith
and fair dealing on each spouse, and neither shall take any unfair
advantage of the other.” (§ 721, subd. (b).)
       As a consequence of the fiduciary duties imposed by
section 721, a presumption of undue influence attaches to certain
agreements between the parties. (In re Marriage of Bonds (2000)
24 Cal.4th 1, 27 [“[t]he primary consequences of designating a
relationship as fiduciary in nature are that the parties owe a
duty of full disclosure, and that a presumption arises that a party
who owes a fiduciary duty, and who secures a benefit through an
agreement, has done so through undue influence”].) Accordingly,
“whenever [spouses] enter into an agreement in which one party
gains an advantage, the advantaged party bears the burden of
demonstrating that the agreement was not obtained through
undue influence.” (Ibid.; accord, In re Marriage of Wozniak,
supra, 59 Cal.App.5th at pp. 130, 132 [holding transmutation
agreement was subject to the presumption of undue influence].)
       “When a presumption of undue influence applies to a
transaction, the spouse who was advantaged by the transaction
must establish that the disadvantaged spouse’s action ‘was freely
and voluntarily made, with full knowledge of all the facts, and
with a complete understanding of the effect of’ the transaction.”
(In re Marriage of Burkle (2006) 139 Cal.App.4th 712, 738-739.)
The advantaged spouse must make this showing by a
preponderance of the evidence. (In re Marriage of Fossum (2011)
192 Cal.App.4th 336, 344.) “‘“The question ‘whether the spouse
gaining an advantage has overcome the presumption of undue
influence is a question for the trier of fact, whose decision will not




                                 10
be reversed on appeal if supported by substantial evidence.’”’”
(Ibid.)
      2. The Family Court Did Not Err in Finding the Sylvan
         Property Was Vernita’s Separate Property
      As discussed, the family court found that, even if the 2004
grant deed and the 2014 deed were otherwise valid
transmutation agreements, Anthony failed to rebut the
presumption they had been procured by undue influence.
Anthony has not challenged these findings on appeal: He does
not dispute the application of the undue influence presumption,
nor does he argue the evidence at trial compelled a finding he
rebutted that presumption. Instead, Anthony argues the trial
court erred by failing to apply the presumption found in
section 2581 that property acquired in joint form during the
marriage is community property. While not articulated in this
way, Anthony essentially argues the presumption of section 2581
should prevail over the undue influence presumption.
      At least one other appellate court has rejected this precise
argument when considering substantially similar facts. In In re
Marriage of Delaney (2003) 111 Cal.App.4th 991, the husband
had purchased real property prior to meeting his future wife.
During the marriage the husband executed a grant deed
conveying the property to himself and his wife as joint tenants.
In the dissolution proceeding the husband argued the grant deed
was unenforceable because it was procured by undue influence.
The wife argued the presumptions of record title (Evid. Code,
§ 662)4 and community property (Fam. Code, § 2581) should have


4      Evidence Code section 662 states: “The owner of the legal
title to property is presumed to be the owner of the full beneficial




                                 11
priority over the presumption of undue influence. Our colleagues
in Division Three of the First District considered Evidence Code
section 662 first, finding “the presumption favoring stability of
title found in Evidence Code section 662 is in direct conflict with
the presumption of undue influence arising where one spouse
obtains an advantage over the other in an interspousal property
transaction.” (Delaney, at p. 997.) Citing “the unique protected
status of marriage,” the court stated that “applying the
presumption of Evidence Code section 662, with its higher
evidentiary standard, would in every case inevitably defeat the
spousal protection intended by the Legislature in enacting
section 721.” (Delaney, at p. 997.)
        The In re Delaney court applied that same rationale to the
conflict between the presumption of undue influence and the
presumption of community property under section 2581: “To
apply section 2581 to transmutations in preference to section 721
would effectively abrogate the protections given to married
persons by section 721. [Citation.] Interspousal transactions
must be governed by the fiduciary standards established in
section 721, and the presumption established by that provision
governs when it is in conflict with section 2581.” (In re Delaney,
supra, 111 Cal.App.4th at pp. 998-999.)
        Anthony did not address In re Delaney in his brief, and we
see no reason to depart from its reasoning here. When, as here,
the parties acquired property in joint form by means of an
interspousal transaction, the court must first ensure the
transaction was a valid one, in other words, that it was not the
product of undue influence, before giving effect to any

title. This presumption may be rebutted only by clear and
convincing proof.”




                                12
presumption that may arise by virtue of the form of ownership.
To hold otherwise would, as the In re Delaney court explained,
permit a spouse to unduly influence a transaction without
consequence so long as the parties took title in joint form.
Accordingly, even if the family court had considered section 2581,
the court’s finding of undue influence would still have taken
precedence over application of the community property
presumption.
      3. Anthony’s Remaining Arguments Have Been Forfeited
       Anthony raises several additional challenges to the
judgment. He argues no transmutation agreement was required
because the parties’ assets had been commingled, the parties had
entered an oral agreement prior to marriage that the property
was community property, Vernita breached the fiduciary duty
owed to Anthony, the community was entitled to reimbursement
for Vernita’s exclusive use of the property, and the court should
revisit the temporary spousal support awarded in 2019.
However, Anthony’s brief largely fails to identify any facts in the
record or provide any legal argument explaining how the
evidence at trial supports his positions.
       To the extent these arguments are not moot in light of our
holding the family court did not err in finding the property was
Vernita’s separate property, and even assuming the arguments
were raised in the family court, which is not apparent from the
record, the arguments are forfeited. (See Mansell v. Board of
Administration (1994) 30 Cal.App.4th 539, 545-546 [“‘an
appellate brief “should contain a legal argument with citation of
authorities on the points made. If none is furnished on a
particular point, the court may treat it as waived, and pass it
without consideration”’”].) Anthony has failed to make even a




                                13
minimum showing warranting consideration. (See Del Real v.
City of Riverside (2002) 95 Cal.App.4th 761, 768 [“it is counsel’s
duty to point out portions of the record that support the position
taken on appeal”; “[t]he appellate court is not required to search
the record on its own seeking error”]; Mansell, at pp. 545-546 [it
is not the proper function of court of appeal to search the record
on behalf of appellants or to serve as “backup appellate
counsel”].)
                         DISPOSITION
     The judgment is affirmed. Anthony is to bear his costs on
appeal.




                                           PERLUSS, P. J.

      We concur:



            SEGAL, J.



            FEUER, J.




                                14